Casey, J.
(dissenting). As I view this proceeding, the undisputed determinative facts are as follows. Petitioner, a probationary employee in respondent Department of Transportation, orally informed a supervisor on May 16, 1990 that he wished to resign his position. The next day, upon being informed by respondent Gerald Spoor, the chief supervisor for the area, that a resignation had to be in writing, petitioner signed the letter of resignation that was brought to his home by a Department employee. There is no indication that petitioner’s resignation was involuntary or coerced by any member of the Department. By the following morning, Friday, May 18, 1990, petitioner apparently regretted his action and phoned Spoor to withdraw his resignation. Because Spoor was then unavailable, petitioner informed Spoor’s assistant that he *1086wished to withdraw his resignation and was told that he would have to discuss that matter with Spoor on the following Monday. When petitioner did so, Spoor informed him that revocation of his resignation was not possible, inasmuch as the resignation had already been forwarded to the Department’s regional office.
The majority finds this refusal by the Department to permit petitioner to revoke his resignation to present at least a question of fact that requires further consideration in a remittal. In the circumstances, as I view them, I find remittal for this purpose to be unnecessary and improper.
The regulations clearly provide, as the majority concedes, that "[a] resignation may not be withdrawn * * * after it is delivered to the appointing authority, without the consent of the appointing authority” (4 NYCRR 5.3 [c]). The "appointing authority” must be considered to be the Department, and delivery of the letter of resignation to Spoor’s assistant was certainly proper delivery to the Department. It follows, therefore, that after such proper delivery to the appointing authority the resignation could not be withdrawn without the consent of the appointing authority (4 NYCRR 5.3). Petitioner has not obtained such consent, because his two written requests for reinstatement have been denied. As a probationary employee, petitioner has no right to a termination hearing and there is no suggestion that any member of the Department acted in bad faith.
Accordingly, I believe Supreme Court correctly dismissed petitioner’s application and its judgment should be affirmed.
Ordered that the judgment is reversed, on the law, with costs, and matter remitted to the Supreme Court for further proceedings not inconsistent with this court’s decision.